PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Solomon
Application No. 13/294,011
Filed: 10 Nov 2011
For: Performance Audience Display System

:
:
:	DECISION ON PETITION
:
:



This decision is in response to the petition to withdraw the holding of abandonment under 37 CFR 1.181 filed July 15, 2022.

The petition is hereby DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from mail date of this decision. Extensions of time under 37 CFR 1.136(a) are permitted. The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.181.” This is not a final agency decision.

The application became abandoned December 17, 2019 for failure to timely take action in
furtherance of the Notice of Appeal filed October 15, 2018. Notice of Abandonment was mailed
August 13, 2020.

Petitioner continues to argue that the Office communications mailed October 22, 2019 and October 23, 2019 are ambiguous. The instant petition reiterates the same arguments that have been previously made. These arguments remain unpersuasive. As previously advised, the decision by the panel is not subject to petition. See, 1296 O.G. 67 (OG Notice).

Accordingly, as petitioner has failed to establish that proper action was timely taken in furtherance of the Notice of Appeal filed October 15, 2018, the holding of abandonment will not be withdrawn. As the application became abandoned as a matter of law on December 17, 2019, the Office is without the legal authority to withdraw the holding of abandonment. See, 35 USC 133.

Any request for reconsideration of this decision must establish that a proper response in furtherance of the Notice of Appeal was timely filed. See, 37 CFR 41.37(a). A proper response must have consisted of a timely filed appeal brief, request for continued examination, or continuation application.

ALTERNATE VENUE

Petitioner is strongly urged to consider filing a petition stating that the entire delay was unintentional. Petitioner’s attention is directed to 37 CFR 1.137(a) which provides for the revival of an “unintentionally” abandoned application. An “unintentional” petition under 37 CFR 1.137(a) must be accompanied by the required petition fee and reply.

The filing of a petition under 37 CFR 1.137(a) cannot be intentionally delayed and therefore must be filed promptly. A person seeking revival due to unintentional delay cannot make a statement that the delay was unintentional unless the entire delay, including the delay from the date it was discovered that the application was abandoned until the filing of the petition to revive under 37 CFR 1.137(a), was unintentional. A statement that the delay was unintentional is not appropriate if petitioner intentionally delayed the filing of a petition for revival under 37 CFR 1.137(a). The Director may require additional information where there is a question whether the delay was unintentional.

An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.

A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/. Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.

Further correspondence with respect to this matter should be addressed as follows:

By mail:				Mail Stop Petition
					Commissioner for Patents
					P.O. Box 1450
					Alexandria, VA 22313-1450

By facsimile:				(571) 273-8300

By hand delivery:			U.S. Patent and Trademark Office
					Customer Window, Mail Stop Petition
					Randolph Building
					401 Dulany Street
					Alexandria, VA 22314

Via EFS-Web

Telephone inquiries concerning this matter may be directed to the undersigned at (571) 272-3205.

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Advisor
Office of Petitions